THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.



 

 

DEMAND PROMISSORY NOTE

 



XXXXXXXX XXXXXXX   New York, New York

 



FOR VALUE RECEIVED, Grandparents.Com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of XXXXXX or his registered assigns
(the “Holder”), the principal sum of XXXX with interest compounded annually on
the outstanding principal amount at the rate of ten percent (10%) per annum
(computed on the basis of actual calendar days elapsed and a year of 365 days)
or, if less, at the highest rate of interest then permitted under applicable law
(the “Applicable Rate”). Interest shall commence with the date hereof and shall
continue on the outstanding principal of this Promissory Note (this “Note”)
until paid in accordance with the provisions hereof. Notwithstanding the
foregoing (and for the avoidance of doubt), interest on this Note shall not be
due and payable until the Maturity Date (as defined below). For purposes of this
Note, “Business Day” means any day on which banks in New York, New York are
generally open for business.

 

1. Maturity. Unless sooner paid in accordance with the terms hereof, the entire
unpaid principal amount and all unpaid accrued interest under this Note shall
become fully due and payable on demand or upon the acceleration of the maturity
of this Note by the Holder upon the occurrence of an Event of Default (such
earlier date, the “Maturity Date”).

 

Event of Default. The occurrence of any of the following shall be an “Event of
Default”: (i) any material default by the Company of any material agreement to
which the Company is a party to; (ii) the failure by the Company to pay any
material obligation as such obligation becomes due and payable; or (iii) the
failure by the Company to pay the Holder all amount due and payable under this
Note on the Maturity Date. Upon the occurrence of any Event of Default, the
Holder shall be entitled to receive from the Company the maximum amount of
interest payable by law from the original date of this Note to the date of
payment.

 

2. Prepayment. The Company shall have the right to prepay, upon five (5)
Business Days written notice to the Holder, any amounts owed under this Note in
whole or in part at any time without the prior written consent of the Holder.

 

3. Lost, Stolen, Destroyed or Mutilated Notes. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of such mutilated Note, or in case this
Note is lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note.

 

4. Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of New York, without giving effect to the conflict of
laws principles thereof.

 

5. Amendment and Waiver. Any term of this Note may be amended and the observance
of any term of this Note may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Holder. Any amendment or waiver effected in
accordance with this Section 5 shall be binding upon the Company and the Holder.



 





 

 

 

 



6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Note must be in writing and will
be deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile or e-mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

XXXXXXXXXXXXXX

If to the Holder:

XXXXXXXXXXXXXXXX

7. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

8. Assignment. The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.

 

9. Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note. No failure or delay on the part of the Holder in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

10. Payments. Whenever any payment of cash is to be made by the Company to the
Holder pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to the Holder at such address as previously
provided to the Company in writing (which address, in the case of the Holder as
of the date of issuance hereof, shall initially be the address for the Holder as
set forth in Section 6 hereof); provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with not less than two (2) Business Days prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any payment to be made shall otherwise be due on a day that is not a Business
Day, such payment shall be made on the immediately succeeding Business Day and
such extension of time shall be included in the computation of accrued interest.

 

11. Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if the Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

12. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

  



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 



  GRANDPARENTS.COM, INC.       By:  /s/ Steven Leber     Steven Leber
Chairman & Co-CEO

 



 

